Citation Nr: 1613109	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-27 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than April 27, 2007 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1997 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that awarded a TDIU rating, and assigned an effective date of July 8, 2009.

The Board notes that, in a February 2012 rating decision, the RO granted an earlier effective date of April 27, 2007, for the award of a TDIU.  However, this issue is still before the Board because the Veteran has not expressed satisfaction with the assigned effective date, and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue is still on appeal.

In December 2013, the Board remanded the Veteran's claim in order for the agency of original jurisdiction (AOJ) to schedule the Veteran for either a Travel Board hearing or a video conference hearing.  In accordance with the remand directives, a hearing was scheduled for May 2014; however, in March 2014, the Veteran informed the AOJ that he no longer wished to have a Board hearing.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA  reveals that, with the exception of a November 2015 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to April 27, 2007, the Veteran was awarded service connection for adjustment disorder with depressed mood, rated as 10 percent disabling; status post schwannoma resection with residual anesthesia and dysthesia and chronic neuropathic pain from the L2, lower left extremity, rated as 20 percent disabling;  status post schwannoma resection with residual anesthesia and dysthesia and chronic neuropathic pain from the L2, lower right extremity, rated as 10 percent disabling; history of herniated nucleus pulposus, with some limitation of motion, and MRI finding of degenerative change at L5-S1, rated at 10 percent disabling; and status post-surgical scar of the thoracic spine, 13 CM long X 3 MM wide, rated as 0 percent disabling.  Overall, the Veteran's combined disability rating prior to April 26, 2007, was 40 percent.

2.  Resolving all reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of June 2, 2005.


CONCLUSION OF LAW

An effective date of June 2, 2005 is warranted for the award of a TDIU on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(2), 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of an earlier effective date for a TDIU, in this case, the earliest possible date permitted by the effective date regulations (the day after the date the Veteran separated from service) as applied to increased ratings, has been granted, so that an earlier effective date is not legally possible.  See Norris v. West, 12 Vet. App. 413, 420-22 (1999) (applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims); Hurd v. West, 13 Vet. App. 449 (2000) (a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim).  As the Board is granting the full benefit sought on appeal, that is, is granting the earliest effective date provided by regulation, the claim is substantiated, there remains no further benefit, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  TDIU

The Veteran contends that an effective date earlier than April 27, 2007, is warranted for the award of his TDIU.  Specifically, the Veteran argues that an appropriate effective date for the award of the TDIU is June 2, 2005, the day after the Veteran was discharged from active service as a result of his service-connected disabilities.  See July 2010 Letter from Veteran.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A.            § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the AOJ may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided that the claim is received within one year after the increase)."  Id.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  The effective date of an increased rating would be the date of claim only if the claim is not received within the year following the increase in disability, as explained in Harper.  VAOPGCPREC 12-98 at 3. 

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, supra.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

The Veteran's formal claim for a TDIU was received on March 6, 2006, within one year of his date of separation from service.  In the August 2009 rating decision on appeal, the AOJ awarded a TDIU, effective July 8, 2009.  In a subsequent February 2012 rating decision, the AOJ changed the effective date of the award of a TDIU to April 27, 2007.  Prior to April 27, 2007, service connection had been awarded for adjustment disorder with depressed mood, rated as 10 percent disabling; status post schwannoma resection with residual anesthesia and dysthesia and chronic neuropathic pain from the L2, lower left extremity, rated as 20 percent disabling;  status post schwannoma resection with residual anesthesia and dysthesia and chronic neuropathic pain from the L2, lower right extremity, rated as 10 percent disabling; history of herniated nucleus pulposus, with some limitation of motion, and MRI finding of degenerative change at L5-S1, rated at 10 percent disabling; and status post-surgical scar of the thoracic spine, 13 CM long X 3 MM wide, rated as 0 percent disabling.  Overall, the Veteran's combined disability rating was 40 percent prior to April 27, 2007.  

Despite the fact that the Veteran's service-connected disabilities share a common etiology and are considered as one disability, the Veteran did not meet the schedular criteria for a TDIU prior to April 27, 2007.  See 38 C.F.R. § 4.16(a).   Therefore, the claim for an earlier effective date for a TDIU prior to April 27, 2007, must be considered under the criteria of 38 C.F.R. § 4.16(b).

Where the percentage requirements for a TDIU are not met, a total disability may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Veteran's claim for a TDIU on an extraschedular basis must be submitted to the Director of Compensation Service for initial adjudication.  Id.

Following the grant of the April 27, 2007 effective date for the Veteran's TDIU, AOJ referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  In its referral, the AOJ noted that, although the Veteran's service-connected disabilities were subsequently granted increased evaluations, the evidence of record suggested that his service-connected disabilities had rendered the Veteran unemployable from June 2, 2005, the date after the Veteran was discharged from active service.  Thus, the AOJ recommended that the Director grant an effective date of June 2, 2005 for the TDIU on an extraschedular basis.

In a June 2012 administrative decision, the Director denied the Veteran's claim of entitlement to an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  In the decision, the Director found that the medical evidence of record did not support a finding of unemployability until July 8, 2009, the initially assigned effective date for the award of a TDIU.  The Director noted that prior to July 8, 2009, the evidence suggested that the Veteran was not precluded from semi-sedentary work.

The Board notes that, since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's claim for an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  See Bowling v. Principi, 15 Vet. App. 1 (2001) (holding that the Board does not have the authority to assign an extraschedular TDIU in the first instance); see also Wages v. McDonald, 27 Vet. App. 233, 239 (2015) (noting that the Director's decision is in essence the de facto decision of the AOJ and, as such, is not evidence; instead, it is simply a decision that is adopted by the RO and reviewed de novo by the Board).

Based on the evidence of record, the Board finds that the appropriate effective date for the award of the Veteran's TDIU is June 2, 2005, as it is the date upon which it could be factually ascertain that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

Pertinent evidence of record includes the Veteran's service personnel records, service treatment records, private treatment records, VA examinations, and SSA records.  The record reflects that the Veteran obtained a high school diploma and attended two years of college.

In a March 2004 letter, the Veteran's private physician noted that he was being evaluated as a follow up to a schwannoma resection that was performed in January 2004.  The Veteran complained of dysesthetic pain on his right side, as well as absent position and vibratory sense.  He complained of increasing pain after sitting for long periods of time.  He also reported difficulty going up stairs and walking.  The physician recommended that he avoid driving and walking up or down stairs due to his decreased sensation in his legs.  Furthermore, the physician recommended that he should avoid sitting for any long period of time.  In a May 2004 letter, the Veteran's private physician noted that the schwannoma resection caused a loss of proprioception in the right leg and neuropathic pain.  The physician noted that the Veteran had no idea where he leg was underneath him and that he could fall easily.  The physician prescribed no work until his neuropathic pain and loss of proprioception returned.

In a February 2005 letter, the Veteran's private physician noted that as a result of the Veteran's sensory impairment, as well as his chronic neuropathic pain, which causes him to perceive wind or a soft touch as pain, he was significantly and permanently impaired as a result of his tumor.

An April 2005 service personnel record notes that, effective June 1, 2005, the Veteran was to be relieved from active duty, and that, as of June 2, 2005, he would be considered permanently disability retired.

In July 2005, the Veteran submitted a letter in which he stated that, as a result of his pain and the loss of feeling in his legs, he was not be able to work.  He stated that it hurt to sit, stand, or walk, and stated that he could not lift any heavy objects.

The record shows that, in October 2005, the Veteran was found to be totally disabled by the Social Security Administration (SSA) due to his service-connected adjustment disorder with depressed mood as of June 1, 2005 (the day the Veteran was discharged).  The Board notes that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, such determinations may still be considered as evidence in favor of the Veteran's claim.

In a December 2005 VA examination, the examiner noted that the Veteran's adjustment disorder with depressed mood had a minimal impact on his ability to obtain and maintain physical or sedentary employment.

In a May 2006 letter, the Veteran's private physician noted that, since the Veteran's neurological deficits, including loss of sensation and dysesthetic pain, were at the level of the spinal cord and involved all of his nerve roots on his right side, he was 100 percent disabled.

In August 2006, the Veteran underwent a VA examination.  The examiner noted the Veteran's complaints of numbness, dysesthesia, and pain in his bilateral lower extremities.  The Veteran further complained of difficulty with cold weather, including extreme sensitivities even with slight temperature depressions.  The examiner noted that, during the examination, the Veteran was not able to sit for more than two minutes before he had to change positions due to discomfort.  The Veteran also reported difficulty driving, going up and down stairs, as well as some impairment of bowel and urinary function.  Overall, the examiner found that the Veteran would be impaired for any employment that required sitting for more than ten minutes.  Furthermore, that examiner opined that the Veteran would be unable to work in a dimly light area since he substituted vision for  proprioception.  Overall, the examiner noted that the Veteran would be unable to perform sedentary employment or activities that required walking, standing , or exposure to environments with abrupt temperature changes. 

The Veteran underwent another VA examination in November 2006.  Following a review of the record and an interview with the Veteran, the examiner noted that the Veteran's anesthesia and dysesthesia affected his balance and safety, although his strength appeared intact.  With regard to these neuropathies, the examiner opined that, while such would not prevent the Veteran from sedentary employment, they would prevent him from performing physical employment.  Furthermore, with regard to his neuropathic pain, the examiner stated that the such would prevent both physical and sedentary employment.  Finally, the examiner found that these disabilities had also affected the Veteran's mood and concentration and prevented him from undergoing any vocational rehabilitation.

A December 2006 VA spine examiner opined that the Veteran tested better, both physically and functionally, than his subjective complaints reflected.  With regard to the Veteran's complaints of pain and loss of sensation, the examiner stated that such was hard to evaluate.  He noted that the Veteran was able to get dressed, ambulate, get on and off of the examination table, and walk without discomfort.  The examiner opined that the Veteran would  be able to perform sedentary work.

The Board notes that, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities rendered him unemployable as of June 2, 2005, the day after he was discharged from active duty.  Since the Veteran's claim for a TDIU was received within one year from that date (March 6, 2006), the Board finds that entitlement to an effective date of June 2, 2005 for the grant of a TDIU on an extraschedular basis is warranted.

In this regard, the Board notes that his service personnel record reflect that the Veteran was discharged as a direct result of his now-service-connected disabilities.  Furthermore, while the Veteran has a high school diploma and two years of college, the medical evidence suggests that his service-connected disabilities would preclude both physical activity and sedentary employment.  Although the evidence indicates that the Veteran wanted to receive vocational rehabilitation, the November 2006 noted that the Veteran's problems with mood and concentration prevented him from doing so.  Although the December 2005 VA mental health examiner and the December 2006 VA spine examiner found that the Veteran's condition would not preclude sedentary employment, those examination reports fail to address the Veteran's pain with prolonged sitting.

In view of the foregoing, the Board finds that June 2, 2005, is the proper effective date for the Veteran's TDIU, and this earlier effective date is granted. However, under the applicable laws and regulations, there is no basis for finding an even earlier effective date.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of June 2, 2005 for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


